Title: From George Washington to John Hancock, 23 August 1777
From: Washington, George
To: Hancock, John



Sir
August the 23d 1777

I beg leave to inform you, that the Army marched early this Morning, & will encamp, I expect, this Evening within Five or Six Miles of Philadelphia. To Morrow morning it will move again, and I think to march it through the City, but without halting. I am induced to do this, from the Opinion of Several of my Officers & Many Friends in Philadelphia, that it may have some influence on the minds of the dissaffected there and those who are Dupes to their artifices & opinions. The march will be down Front & up Chesnut Street, and, I presume about Seven OClock.
Notwithstanding the arrival of the Enemy’s Fleet in Chesepeak Bay, and the seeming probability that Genl Howe will debark his Troops and attempt something, yet I would take the Liberty to mention, that I think the several Works for the defence of the City should be carried

on with the usual industry, and that no pains should be omitted to compleat them. I would also advise that the same Look Outs for intelligence should be continued at the Capes, and the earliest information communicated of any thing material. For though the Fleet is in Chesepeak Bay, the Enemy may push in a Number of Vessels with Troops and make an effort to effect some Stroke against Philadelphia by Surprize. Such an Event does not seem probable, while they have a large shew of Force in a Neighbouring State, but it will be prudent to guard against. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P.S. I think some directions should be given Genl Armstrong respecting the Militia.

